Exhibit 10.2




SECURITIES PURCHASE

AGREEMENT

Dated as of July 31, 2007

by and among

AMBIENT CORPORATION,

VICIS CAPITAL MASTER FUND

and

THE OTHER PURCHASERS LISTED ON EXHIBIT A





--------------------------------------------------------------------------------












TABLE OF CONTENTS




Page

SECURITIES PURCHASE AGREEMENT

1

ARTICLE I

PURCHASE AND SALE OF SECURITIES

1

Section 1.1

Purchase and Sale of Securities

1

Section 1.2

Purchase Price and Closing

2

Section 1.3

Conversion Shares / Warrant Shares

3

Section 1.4

Company Security Agreement

3

ARTICLE II

REPRESENTATIONS AND WARRANTIES

3

Section 2.1

Representations and Warranties of the Company

3

Section 2.2

Representations and Warranties of the Purchasers

18

ARTICLE III

COVENANTS

20

Section 3.1

Securities Compliance

20

Section 3.2

Registration and Listing

21

Section 3.3

Inspection Rights

21

Section 3.4

Compliance with Laws

21

Section 3.5

Keeping of Records and Books of Account

21

Section 3.6

Reporting Requirements

22

Section 3.7

Other Agreements

22

Section 3.8

Use of Proceeds

22

Section 3.9

Reporting Status

22

Section 3.10

Disclosure of Transaction

22

Section 3.11

Disclosure of Material Information

23

Section 3.12

Pledge of Securities

23

Section 3.13

Amendments

23

Section 3.14

Distributions

23

Section 3.15

Reservation of Shares

24

Section 3.16

[Intentionally Omitted]

24

Section 3.17

[Intentionally Omitted]

24

Section 3.18

Form SB-2 Eligibility

24

Section 3.19

May 2006 Notes

24

Section 3.20

Subsequent Financings

24

Section 3.21

Board Seats

26

Section 3.22

Additional Affirmative Covenants

27

Section 3.23

Additional Negative Covenants

29





i




--------------------------------------------------------------------------------










TABLE OF CONTENTS

(continued)

Page




ARTICLE IV

CONDITIONS

33

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities  33

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities  33

ARTICLE V

CERTIFICATE LEGEND

36

Section 5.1

Legend

36

Section 5.2

Liquidated Damages

37

Section 5.3

Sales by Purchasers

37

ARTICLE VI

INDEMNIFICATION

37

Section 6.1

Company Indemnity

37

Section 6.2

Indemnification Procedure

38

ARTICLE VII

MISCELLANEOUS

39

Section 7.1

Fees and Expenses

39

Section 7.2

Specific Performance; Consent to Jurisdiction; Venue

39

Section 7.3

Entire Agreement; Amendment

40

Section 7.4

Notices

40

Section 7.5

Waivers

41

Section 7.6

Headings

41

Section 7.7

Successors and Assigns

41

Section 7.8

No Third Party Beneficiaries

41

Section 7.9

Governing Law

41

Section 7.10

Survival

41

Section 7.11

Counterparts

41

Section 7.12

[Intentionally Omitted]

41

Section 7.13

Severability

42

Section 7.14

Further Assurances

42





ii




--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of July 31, 2007 (this “Agreement”)
by and among Ambient Corporation, a Delaware corporation (the "Company"), Vicis
Capital Master Fund ("Vicis") and each of the other purchasers of the secured
convertible promissory notes of the Company whose names are set forth on Exhibit
A attached hereto (each a "Purchaser" and collectively with Vicis, the
"Purchasers").  

WHEREAS, the Company wishes to undertake a convertible debt financing, and
pursuant to the terms and conditions of this Agreement, the Company wishes to
issue and sell to the Purchasers, and the Purchasers wish to acquire from the
Company, the securities identified herein.

WHEREAS, Vicis is the holder of that certain Promissory Note (the "Bridge Note")
issued by the Company on June 1, 2007 in the principal amount of $4,000,000.

WHEREAS, Vicis wishes to exchange the Bridge Note and to roll over all accrued
and unpaid interest thereon ("Bridge Note Interest") as partial consideration
for the securities acquired by Vicis hereunder, and the Company wishes to accept
such consideration.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SECURITIES

Section 1.1

Purchase and Sale of Securities.

(a)

Upon the following terms and conditions, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase (in the amounts set forth as
Exhibit A hereto) from the Company, secured convertible promissory notes in the
aggregate principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000), convertible into shares of the Company's common stock, par value
$0.001 per share (the “Common Stock”), in substantially the form attached hereto
as Exhibit B (the "Notes").  The Company and the Purchasers are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
"Securities Act"), including Regulation D ("Regulation D"), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.

(b)

Upon the following terms and conditions and for no additional consideration,
each of the Purchasers shall be issued (i) Series A Warrants, in substantially
the form attached hereto as Exhibit C-1 (the “Series A Warrants”), to purchase
the number of shares of Common Stock equal to fifty percent (50%) of the number
of Conversion Shares (as defined in Section 1.3 below) issuable as of the
Closing Date upon conversion of the Notes purchased by each Purchaser pursuant
to the terms of this Agreement, (ii) Series B Warrants, in substantially the
form attached hereto as Exhibit C-2 (the “Series B Warrants” and, together with
the Series A Warrants, the “Warrants”), to purchase the number of shares of
Common Stock equal to one hundred percent (100%) of the number of Conversion
Shares issuable as of the Closing Date upon conversion of the Notes purchased by
each Purchaser pursuant to the terms of this Agreement (each of (i)-(ii) as set
forth opposite such Purchaser’s name on Exhibit A hereto).  The Warrants shall
expire five (5) years following the Closing Date and shall have an exercise
price per share equal to the Warrant Price (as defined in the applicable
Warrant).  











--------------------------------------------------------------------------------










Section 1.2

Purchase Price and Closing.  

(a)

Subject to the terms and conditions hereof, the Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Notes and
Warrants for an aggregate purchase price of Seven Million Five Hundred Thousand
Dollars ($7,500,000) (the “Purchase Price”).  The closing of the purchase and
sale of the Notes and Warrants to be acquired by the Purchasers from the Company
under this Agreement shall take place at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 (the
“Closing”) at 10:00 a.m., New York time (i) on or before July 31, 2007;
provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon (the "Closing Date").  The Purchasers acknowledge
and agree that the Company may consummate the sale of additional Notes and
Warrants to other purchasers, on terms substantially similar to the terms of
this Agreement and the other Transaction Documents (as defined in Section 2.1(b)
hereof), including without limitation, all pricing terms, which closing shall
occur which closing shall occur no later than one hundred fifty (150) days
following the Closing Date, for an aggregate purchase price of up to $5,000,000
(the “Additional Note and Warrant Financing”); provided that each Purchaser
shall have a right to exchange the Notes and Warrants acquired by it hereunder
for Notes and Warrants issued in the Additional Note and Warrant Financing, if
any Purchaser, in its sole discretion, determines that the Additional Note and
Warrant Financing provides terms more favorable to purchasers thereof than the
Transaction Documents provide to the Purchasers hereof.  The terms "Notes" and
"Warrants" shall also be deemed to include the Additional Notes and Additional
Warrants. Subject to the terms and conditions of this Agreement, at the Closing
the Company shall deliver or cause to be delivered to each Purchaser (x) its
Notes for the principal amount set forth opposite the name of such Purchaser on
Exhibit A hereto, (y) its Warrants to purchase such number of shares of Common
Stock as is set forth opposite the name of such Purchaser on Exhibit A attached
hereto and (z) any other documents required to be delivered pursuant to Article
IV hereof.  

(b)

At the Closing: (i) Vicis shall surrender the Bridge Note to the Company for
cancellation, waive and release the Company from payment of the Bridge Note
Interest accrued and unpaid as of the Closing Date, and shall deliver the
Purchase Price as set forth on Exhibit A hereof by wire transfer to an escrow
account designated by the escrow agent; and (ii) each other Purchaser shall
deliver its Purchase Price as set forth on Exhibit A hereof by wire transfer to
an escrow account designated by the escrow agent.  

Section 1.3

Conversion Shares / Warrant Shares.  The Company hereby represents and warrants
to the Purchasers that it has authorized and has reserved and, it hereby
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to one hundred ten percent (110%) of the aggregate
number of shares of Common Stock to effect the conversion of the Notes and one
hundred percent (100%) of the aggregate number of shares of Common Stock to
effect the exercise of the Warrants as of the Closing Date.  Any shares of
Common Stock issuable upon conversion of the Notes are herein referred to as the
“Conversion Shares”.  Any shares of Common Stock issuable upon exercise of the
Warrants (and such shares when issued) are herein referred to as the "Warrant
Shares".  The Notes, the Warrants, the Conversion Shares, and  the Warrant
Shares are sometimes collectively referred to herein as the "Securities".

Section 1.4

Company Security Agreement.  All of the obligations of the Company under the
Notes shall be secured by a lien on all the personal property and assets of the
Company now existing or hereinafter acquired granted pursuant to a Security
Agreement in the form attached hereto as Exhibit E ("Security Agreement"),
which, except for Permitted Liens (as hereinafter defined), shall be a first
lien.





2




--------------------------------------------------------------------------------







ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchasers, as of the date hereof and the Closing Date
(except as set forth on the Schedule of Exceptions delivered to the Purchasers
with each numbered Schedule corresponding to the section number herein or in the
Commission Documents (as defined below), as follows:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware  and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or
own securities of any kind in any other entity.  The Company is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect.  For the purposes of this Agreement, "Material Adverse
Effect" means (i) any material adverse effect on the business, operations,
properties, or financial condition of the Company or its Subsidiaries; (ii) any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to timely perform any of
its obligations under this Agreement in any material respect; (iii) any material
adverse effect on the legality, validity or enforceability of any Transaction
Documents.  No proceeding or action has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Notes, the Warrants, the Registration Rights Agreement by and among the Company
and the Purchasers, dated as of the date hereof, substantially in the form of
Exhibit D attached hereto (the “Registration Rights Agreement”), the Security
Agreement, the Escrow Agreement by and among the Company, the Purchasers and the
escrow agent, dated as of the date hereof, substantially in the form of Exhibit
F attached hereto (the “Escrow Agreement”), the Irrevocable Transfer Agent
Instructions (as defined in Section 3.16 hereof), and each of the other
agreements or instruments entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the "Transaction
Documents") and to issue and sell the Securities in accordance with the terms
hereof.  The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby,
including, without limitation, the issuance of the Notes and the Warrants, have
been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company, its Board of Directors or
stockholders is required.  When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor's rights and remedies or
by other equitable principles of general application.

(c)

Capitalization.  The authorized capital stock of the Company, the number of
shares of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, and other securities issued by the Company,
as of the date hereof, are set forth on Schedule 2.1(c) hereto.  All of the
outstanding shares of the Common Stock and each other outstanding security of
the Company have been duly and validly authorized and validly issued, fully paid
and nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom.  No shares of Common Stock or any other security of the Company are
entitled to preemptive rights, registration rights, rights of first refusal or
similar rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company.  Furthermore, there are no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into, or exercisable or exchangeable
for, shares of capital stock of the Company.  The Company is not a party to or
bound by any agreement or understanding granting registration or anti-dilution
rights to





3




--------------------------------------------------------------------------------







any person with respect to any of its equity or debt securities.  The Company is
not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company.  (i) There are no outstanding debt securities, or other form of
material debt of the Company, (ii) there are no contracts, commitments,
understandings, agreements or arrangements under which the Company is required
to register the sale of any of their securities under the Securities Act,
(iii) there are no outstanding securities of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company is or may become
bound to redeem a security of the Company, and (iv) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities.  Any Person (defined below) with
any right to purchase securities of the Company that would be triggered as a
result of the transactions contemplated hereby or by any of the other
Transaction Documents has irrevocably waived all such rights or the time for the
exercise of such rights has passed.  There are no options, warrants or other
outstanding securities of the Company (including, without limitation, any equity
securities issued pursuant to any Company Plan) the vesting of which will be
accelerated by the transactions contemplated hereby or by any of the other
Transaction Documents.  None of the transactions contemplated by this Agreement
or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company’s stock option plans.   The Company does not have any stock appreciation
rights or "phantom stock" plans or agreements or any similar plan or agreement.
 For purposes of this Agreement, "Person" shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.  The parties agree
that for purposes of this Section 2.1(c), only matters disclosed on
Schedule 2.1(c) will be deemed disclosed for purposes of this Agreement,
notwithstanding the fact such matter may be also disclosed in a Commission
Document.

(d)

Issuance of Securities.  The Notes and the Warrants to be issued at the Closing
have been duly authorized by all necessary corporate action and, when paid for
or issued in accordance with the terms hereof, the Notes and Warrants shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind.  When the Conversion Shares and Warrant Shares
are issued and paid for in accordance with the terms of this Agreement and as
set forth in the applicable Note or Warrant, as the case may be, such shares
will be duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of refusal of any kind and the holders shall be entitled
to all rights accorded to a holder of Common Stock.   

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Notes and the Warrants and the consummation by the Company of the
transactions contemplated hereby and thereby, (including, without limitation,
the reservation for issuance of the Conversion Shares and the Warrant Shares and
the issuance of the Securities as contemplated hereby) do not and will not
(i) violate or conflict with any provision of the Company's Certificate of
Incorporation (the “Certificate”) or Bylaws (the “Bylaws”), each as amended to
date, or any certificate of designations, preferences or rights of any series of
preferred stock of the Company; (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which the Company’s properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations and regulations of each trading market
on which the Common Stock of the Company is listed, quoted or traded on the date
hereof (each a "Trading Market") applicable to the Company or by which any
property or asset of the Company are bound or affected, except, with respect to
clauses (ii) and (iii) above for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (excluding with
respect to federal securities laws ).  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization, or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) filings required under the Exchange Act
(as hereinafter defined) to disclose the existence of the transactions
contemplated by this Agreement, (ii) the filing of a registration statement
pursuant to the Registration Rights Agreement, (iii) application(s) to each
applicable Trading Market for the listing of the Conversion Shares and





4




--------------------------------------------------------------------------------







Warrant Shares for trading thereon in the time and manner required thereby, and
(iv) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws.  The Company is unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.

(f)

Commission Documents, Financial Statements.  The Common Stock of the Company is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and the Company, for the two years preceding the
date hereof, has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act.  At the times of their respective
filings, all of the aforementioned reports, schedules, forms, statements and
other documents required to be filed by it with the Commission, including,
without limitation, the Form 10-QSB for the fiscal quarters ended March 31,
2007, September 30, 2006 and June 30, 2006 (collectively, the "Form 10-QSB") and
the Form 10-KSB for the fiscal year ended December 31, 2006 (the “Form
10-KSB”and, together with the Forms 10-QSB and the Current Reports filed on each
of June 4, 2007, January 29, 2007 and January 3, 2007, the "Commission
Documents") complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Each registration statement and any
amendment thereto filed by the Company during the two years preceding the date
hereof pursuant to the Securities Act and the rules and regulations thereunder,
as of the date such statement or amendment became effective, complied as to form
in all material respects with the Securities Act and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein not
misleading; and each prospectus filed pursuant to Rule 424(b) under the
Securities Act, as of its issue date and as of the closing of any sale of
securities pursuant thereto did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the Commission
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission.  Such financial statements have been prepared in accordance with
generally accepted accounting principles ("GAAP") applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or year-end
adjustments or may be condensed or summary statements), and fairly present in
all material respects the financial position of the Company and its Subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

(g)

Subsidiaries. The Company has no subsidiaries other than Insulated Connections
Corporation Limited (the “Subsidiary”).  The Subsidiary currently has no assets
and is not currently conducting operations of any kind (business or otherwise),
and since January 1, 2001, has not conducted any such operations.  All of the
outstanding shares of capital stock of the Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon the Subsidiary for the purchase
or acquisition of any shares of capital stock of the Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock.  Neither the Company nor the
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of the Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence.  Neither the Company nor the Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Subsidiary.

(h)

No Material Adverse Change.  Since March 31, 2007, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents.

(i)

No Undisclosed Liabilities.  The Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company's business or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.





5




--------------------------------------------------------------------------------







(j)

No Undisclosed Events or Circumstances.  Since March 31, 2007, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, which, under Exchange
Act, Securities Act, or rules or regulations of any Trading Market, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.  

(k)

Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company, or Indebtedness
for which the Company has commitments, unless previously disclosed in the
Commission Documents.  For the purposes of this Agreement, “Indebtedness” shall
mean (i) all indebtedness for borrowed money, (ii) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.  For the purposes of this
Agreement, "Contingent Obligation" shall mean, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.  The Company
is not in violation of any term of any agreement relating to, or in default with
respect to, any Indebtedness, except any such violations or defaults as,
individually or in the aggregate, would not have a Material Adverse Effect.  The
Company is not a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company's
officers, has or is expected to have a Material Adverse Effect.

(l)

Title to Assets.  The Company has good and valid title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances ("Liens").  Any Permitted Liens do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property.  Any leases of the
Company are valid and subsisting and in full force and effect with which the
Company is in compliance.

(m)

Actions Pending.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Common Stock or the Company, any Subsidiary
or any of their respective officers, directors or properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
 (federal, state, county, local or foreign) or Trading Market  (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  To the Company's knowledge,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.  There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company or any of its properties or assets, which





6




--------------------------------------------------------------------------------







individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any officers or directors of the Company
in their capacities as such, which individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(n)

Compliance.  

(i)

Neither the Company nor the Subsidiary (A) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (B) is in violation of any order of any
court, arbitrator or governmental body, or (C) is in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.

(ii)

The business of the Company has been and is presently being conducted in
accordance with all applicable foreign, federal, state and local governmental
laws, rules, regulations and ordinances (including, without limitation, the
rules and regulations of applicable communications and energy regulatory
authorities), except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.  The Company has all franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and the Company
has not received any notice of proceedings relating to the revocation or
modification of any of the foregoing.

(o)

Taxes.  The Company has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable.  None of the federal income
tax returns of the Company have been audited by the Internal Revenue Service.
 The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.

(p)

Certain Fees.  The Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders'
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.  The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section incurred by the Company
that may be due in connection with the transactions contemplated by this
Agreement.  The Company shall pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any claim for any such fees
created or incurred by the Company.

(q)

Disclosure.  Except for the transactions contemplated by this Agreement and the
disclosures made herein, in the Schedules hereto and, with respect to Vicis,
pursuant to a non-disclosure agreement between Vicis and the Company, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information.  The
Company understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. Neither
the representations and warranties contained in Section 2.1 of this Agreement or
the Schedules hereto nor any other documents, certificates, instruments or other
information furnished to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.





7




--------------------------------------------------------------------------------







(r)

Intellectual Property.  The Company and its Subsidiaries own or possess the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted (collectively, the "Intellectual
Property Rights") without any conflict with the rights of others, except any
failures as, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect.  Neither the Company nor any Subsidiary has received
a written notice that the Intellectual Property Rights used by the Company or
any Subsidiary violates or infringes upon the rights of any Person.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable measures to protect the value of the, Intellectual Property Rights.

(s)

Environmental Compliance.  The Company has obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any  Environmental Laws.  “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect and to the knowledge of the Company, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company that violate or may violate any Environmental Law
after the Closing Date or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.  

(t)

Books and Records; Internal Accounting and Disclosure Controls.  The records and
documents of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location of its assets,
and the nature of all transactions giving rise to the obligations or accounts
receivable of the Company.  The Company maintains a system of internal
accounting controls sufficient, in the judgment of the Company's board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences. The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
most recently filed periodic report under the Exchange Act, as the case may be,
is being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the date prior to
the filing date of the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(c) of Regulation S-B
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.  The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with United States GAAP and the
applicable requirements of the Exchange Act.

(u)

Material Agreements.  Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be





8




--------------------------------------------------------------------------------







reasonably likely to have a Material Adverse Effect, (i) the Company has
performed all obligations required to be performed by it to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission (the "Material
Agreements"), (ii) the Company has not received any notice of default under any
Material Agreement, (iii) the Company is not in default under any Material
Agreement now in effect, and no event has occurred or circumstance exists that
(with or without notice or lapse of time) may contravene, conflict with or
result in a violation or breach of, or give the Company or any other entity the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate or modify any Material
Agreement, (iv) each Material Agreement is in full force and effect and is valid
and enforceable in accordance with its terms.  

(v)

Transactions with Affiliates.  There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company or any of its customers or
suppliers on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any person owning at least 5% of the
outstanding capital stock of the Company or any member of the immediate family
of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder which, in each case, is required
to be disclosed in the Commission Documents or in the Company’s most recently
filed definitive proxy statement on Schedule 14A, that is not so disclosed in
the Commission Documents or in such proxy statement.

(w)

Securities Act of 1933.  Based in material part upon the representations herein
of the Purchasers, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder (except in the case of state securities laws,
for any failures to comply that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect).  Assuming the accuracy of
the representations and warranties in Section 2.2 hereof, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as is contemplated hereby. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities or similar securities to, or
solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any Person, or has taken or will take any action so as to
either (i) bring the issuance and sale of any of the Securities under the
registration provisions of the Securities Act or  applicable state securities
laws, or (ii) trigger shareholder approval provisions under the rules or
regulations of any Trading Market.  Neither the Company nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

(x)

Employees.  The Company is not a party to any collective bargaining arrangements
or agreements covering any of its employees, nor does it employ any member of a
union.  The Company does not have any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company required to be disclosed in the Commission
Documents that is not so disclosed. Neither the Company, nor any employee to the
knowledge of the Company, is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant.  The Company is in compliance with all federal, state, local and
foreign laws and regulations respecting employment and employment practices,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.  No officer, consultant or
key employee of the Company whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company.  No material
labor dispute exists or, to the knowledge of the Company, is imminent with
respect to any of the employees of the Company which could reasonably be
expected to result in a Material Adverse Effect.

(y)

Absence of Certain Developments.  Since March 31, 2007, the Company has not:

(i)

issued any stock, bonds or other corporate securities or any right, options or
warrants with respect thereto, except pursuant to the exercise or conversion of
securities outstanding as of such date;





9




--------------------------------------------------------------------------------







(ii)

borrowed any amount in excess of $100,000 or incurred or become subject to any
other liabilities in excess of $100,000 (absolute or contingent) except current
liabilities incurred in the ordinary course of business which are comparable in
nature and amount to the current liabilities incurred in the ordinary course of
business during the comparable portion of its prior fiscal year, as adjusted to
reflect the current nature and volume of the business of the Company;

(iii)

discharged or satisfied any lien or encumbrance in excess of $100,000 or paid
any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;

(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, in each case in excess of $100,000, except in the ordinary course of
business;

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;

(vii)

suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;

(ix)

made capital expenditures or commitments therefor that aggregate in excess of
$100,000;

(x)

entered into any material transaction, whether or not in the ordinary course of
business which has not been disclosed in the Commission Documents;

(xi)

made charitable contributions or pledges in excess of $10,000;

(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment;

(xiv)

altered its method of accounting;

(xv)

issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans;

(xvi)

taken any steps to seek protection pursuant to any bankruptcy or similar law; or

(xvii)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.





10




--------------------------------------------------------------------------------










(z)

Investment Company Act Status.  The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”, an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

(aa)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company which is or
would be materially adverse to the Company.  The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided that, if any of the Purchasers, or
any person or entity that owns a beneficial interest in any of the Purchasers,
is an “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) with respect to which the Company is a “party in interest” (within the
meaning of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and
408(e) of ERISA, if applicable, are met.  As used in this Section 2.1(aa), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in
Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or by any trade or business,
whether or not incorporated, which, together with the Company, is under common
control, as described in Section 414(b) or (c) of the Code.

(bb)

Independent Nature of Purchasers.  The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser or any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained herein, or in any Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that for reasons of administrative
convenience only, the Transaction Documents have been prepared by counsel for
the placement agent and such counsel does not represent the Purchasers and the
Purchasers have retained their own individual counsel with respect to the
transactions contemplated hereby.  The Company acknowledges that it has elected
to provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.  

(cc)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act in a manner that would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, nor will the Company or any of its affiliates or subsidiaries take any
action or steps that would cause the offering of the Securities to be integrated
with other offerings.  The Company does not have any registration statement
pending before the Commission or currently under the Commission’s review.  Since
December 1, 2006, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.





11




--------------------------------------------------------------------------------







(dd)

Sarbanes-Oxley Act.  The Company is in compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective and presently applicable
to the Company and intends to comply with other applicable provisions of the
Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder, upon
the effectiveness and applicability of such provisions with respect to the
Company.

(ee)

Dilutive Effect.  The Company understands and acknowledges that its obligation
to issue Conversion Shares upon conversion of the Notes in accordance with this
Agreement and the Notes and its obligations to issue the Warrant Shares upon the
exercise of the Warrants in accordance with this Agreement and the Warrants, is,
in each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interest of other stockholders of the
Company.

(ff)

DTC Status.  The Company’s current transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.  

(gg)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage of at least $10 million.  To the best of Company’s
knowledge, such insurance contracts and policies are accurate and complete.
 Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(hh)

Solvency.  After giving effect to the transactions contemplated hereby to occur
at the Closing, the Company will not be Insolvent (as hereinafter defined). For
purposes of this Agreement, "Insolvent" means (i) the Company is unable to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured, (ii) the Company intends to incur
or believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iii) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date nor does it have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy or
similar proceedings or any knowledge of any fact which would reasonably lead a
creditor to do so.

(ii)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such maintenance requirements.

(jj)

Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.





12




--------------------------------------------------------------------------------










(kk)

Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is  in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(ll)

Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

(mm)

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result or that could reasonably be expected to cause or result, in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities or (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities.

(nn)

Inventory.  All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the unaudited consolidated
balance sheet of the Company and its Subsidiaries as of June 30, 2007.  The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.

(oo)

Ranking of Notes.  No Indebtedness of the Company is senior to or ranks pari
passu with the Notes in right of payment, whether with respect of payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

(pp)

No Disagreements with Accountants. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants formerly or presently employed by the Company.

Section 2.2

Representations and Warranties of the Purchasers.  Each of the Purchasers hereby
represents and warrants to the Company with respect solely to itself and not
with respect to any other Purchaser as follows as of the date hereof and as of
the Closing Date:

(a)

Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b)

Authorization and Power.  Each Purchaser has the requisite power and authority
to enter into and perform its obligations under the Transaction Documents and to
purchase the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required.  When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor's rights and remedies or by other
equitable principles of general application.





13




--------------------------------------------------------------------------------







(c)

No Conflict.  The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (ii)
or (iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.  

(d)

Acquisition for Investment.  Each Purchaser is purchasing the Securities solely
for its own account and not with a view to, or for sale in connection with,
public sale or distribution thereof.  Each Purchaser does not have a present
intention to sell any of the Securities, nor a present arrangement (whether or
not legally binding) or intention to effect any distribution of any of the
Securities to or through any person or entity; provided, however, that by making
the representations herein, such Purchaser does not agree to hold the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition.  Each Purchaser acknowledges that it (i) has
such knowledge and experience in financial and business matters such that
Purchaser is capable of evaluating the merits and risks of Purchaser's
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Securities and (iii) has been given full access to
such records of the Company and to the officers of the Company as it has deemed
necessary or appropriate to conduct its due diligence investigation.  Each
Purchaser understands that its investment in the Securities involves a high
degree of risk.

(e)

Rule 144.  Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act ("Rule 144"),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances.  Each Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(f)

General.  Each Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Securities.  Each Purchaser understands that no United States
federal or state agency or any government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.  

(g)

No General Solicitation.  Each Purchaser acknowledges that the Securities were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, Internet website or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.  Each Purchaser, in making the decision to purchase the
Securities, has relied upon independent investigation made by it and has not
relied on any information or representations made by third parties.

(h)

Accredited Investor.  Each Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Each Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 





14




--------------------------------------------------------------------------------







(i)

Certain Fees.  The Purchasers have not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders' structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.

(j)

Independent Investment.  Except as may be disclosed in any filings made by a
Purchaser with the Commission, no Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.

(k)

No Trading.  Commencing on the date that the Purchasers were initially contacted
regarding an investment in the Securities, none of the Purchasers has engaged in
any short sale of the Common Stock and will not engage in any short sale of the
Common Stock prior to the date that is thirty (30) days following the date that
the transactions contemplated by this Agreement are announced pursuant to
Section 3.10 hereof.

(l)

Due Diligence. Each Purchaser, severally and not jointly, hereby represents
that, in connection with the Purchaser’s investment or the Purchaser’s decision
to purchase the Securities, the Purchaser has not relied on any statement or
representation of any Person, including any such statement or representation by
the Company or the placement agent or any of their respective controlling
Persons,  officers, directors, partners, agents and employees or any of their
respective attorneys, except as specifically set forth herein..

ARTICLE III

COVENANTS

For so long as any Note or any Additional Note is outstanding, the Company
covenants with each Purchaser as follows, which covenants are for the benefit of
each Purchaser and their respective permitted assignees.

Section 3.1

Securities Compliance.  The Company shall notify the Commission in accordance
with its rules and regulations, of the transactions contemplated by any of the
Transaction Documents and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Securities to the Purchasers, or their
respective subsequent holders.

Section 3.2

Registration and Listing.  The Company shall cause its Common Stock to continue
to be registered under Sections 12(b) or 12(g) of the Exchange Act, to comply in
all respects with its reporting and filing obligations under the Exchange Act,
to comply with all requirements related to any registration statement filed
pursuant to this Agreement, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein.  The Company will take all action necessary to
continue the listing or trading of its Common Stock on the Trading Market, and
as soon as reasonably practicable following the Closing to list all of the
Conversion Shares and Warrant Shares on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will include in such application all of the Conversion Shares
and Warrant Shares, and will take such other action as is necessary to cause all
of the Conversion Shares and Warrant Shares to be listed on such other Trading
Market as promptly as possible.  The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.  Subject to
the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchasers may reasonably request, all to
the extent required from time to time to enable the Purchasers to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act.
 Upon the request of the Purchasers, the Company shall deliver to the Purchasers
a written certification of a duly authorized officer as to whether it has
complied with the issuer requirements of Rule 144.





15




--------------------------------------------------------------------------------










Section 3.3

Inspection Rights.  Provided the same would not be in violation of Regulation
FD, the Company shall permit, during normal business hours and upon reasonable
request and reasonable notice, each Purchaser or any employees, agents or
representatives thereof, so long as such Purchaser shall be obligated hereunder
to purchase the Notes or shall beneficially own any Conversion Shares or Warrant
Shares, for purposes reasonably related to such Purchaser's interests as a
stockholder, to examine the publicly available, non-confidential records and
books of account of, and visit and inspect the properties, assets, operations
and business of the Company, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company with any of its
officers, consultants, directors and key employees.  Nothing contained herein
shall be construed to limit any rights which a holder of any Securities may
otherwise have with respect to the books and records of the Company and its
subsidiaries, to inspect its properties or to discuss its affairs, finances and
accounts.

Section 3.4

Compliance with Laws.  The Company shall and shall cause each of its
subsidiaries to duly comply in all material respects with any material laws,
ordinances, rules and regulations of any foreign, federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses, properties or assets.

Section 3.5

Keeping of Records and Books of Account.  The Company shall keep adequate
records and books of account, in which full, true and complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Company and its Subsidiaries, and in which, for each fiscal
year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.

Section 3.6

Reporting Requirements.  If the Commission ceases making the Company’s periodic
reports available via the Internet without charge, then the Company shall
furnish the following to each Purchaser so long as such Purchaser shall be
obligated hereunder to purchase the Securities or shall beneficially own
Securities:

(a)

Quarterly Reports filed with the Commission on Form 10-QSB as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission;

(b)

Annual Reports filed with the Commission on Form 10-KSB as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

(c)

Copies of all notices, information and proxy statements in connection with any
meetings that are, in each case, provided to holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
holders of Common Stock.

Section 3.7

Other Agreements.  The Company shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability to perform
of the Company under any Transaction Document.

Section 3.8

Use of Proceeds.  The net proceeds from the sale of the Securities hereunder
shall be used by the Company for working capital, general corporate purposes and
 the funding of the Company’s strategic initiatives and not to repay any
Indebtedness or redeem any Common Stock or securities convertible, exercisable
or exchangeable into Common Stock or to settle any outstanding litigation;
provided, however, the Company shall use the proceeds to repay the May 2006
Notes in accordance with this Agreement.





16




--------------------------------------------------------------------------------







Section 3.9

Reporting Status.  For so long as a Purchaser beneficially owns any of the
Securities, and until such time as all the Securities are saleable by the
Purchaser under Rule 144(k) under the Securities Act, the Company shall timely
file all reports required to be filed with the Commission pursuant to the
Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.  As long as any
Purchaser owns Securities, the Company will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) or any
successor rule such information as is required for the Purchasers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

Section 3.10

Disclosure of Transaction.  The Company shall issue a press release describing
the material terms of the transactions contemplated hereby (the “Press Release”)
on the day of the Closing but in no event later than one hour after the Closing;
provided, however, that if the Closing occurs after 4:00 P.M. Eastern Time on
any Trading Day, the Company shall issue the Press Release no later than 9:00
A.M. Eastern Time on the first Trading Day following the Closing Date.  The
Company shall also file with the Commission a Current Report on Form 8-K (the
“Form 8-K”) describing the material terms of the transactions contemplated
hereby (and attaching as exhibits thereto this Agreement, the form of Note, the
Registration Rights Agreement, the Security Agreement, each form of Warrant and
the Press Release) as soon as practicable following the Closing Date but in no
event more than two (2) Trading Days following the Closing Date, which Press
Release and Form 8-K shall be subject to prior review and reasonable comment by
the Purchasers.  "Trading Day" means any day during which the principal exchange
on which the Common Stock is traded shall be open for trading.  

Section 3.11

Disclosure of Material Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

Section 3.12

Pledge of Securities.  The Company acknowledges that the Securities may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.

Section 3.13

Amendments.  The Company shall not amend or waive any provision of the
Certificate of Incorporation or Bylaws of the Company in any way that materially
adversely affects the rights of the Purchasers without the prior written consent
of the holders of the majority of the principal amount of the Notes issued
pursuant to this Agreement then outstanding (the "Majority Holders").  For
purposes of this Agreement, the term "Majority Holders" shall be deemed to
include the holders of any Additional Notes. For the purposes of clarity, it is
agreed that the increase from time to time, as approved and recommended to the
Company’s stockholders by the Company’s board of directors, of the Company’s
pool of authorized and available Common Stock, shall not be deemed or construed
to materially adversely affect the rights of the Purchasers.

Section 3.14

Distributions.  So long as any Notes remain outstanding, the Company agrees that
it shall not, without the prior written consent of the Majority Holders
(i) declare or pay any dividends or make any distributions to any holder(s) of
any shares of capital stock of the Company or (ii) purchase, redeem or otherwise
acquire for value, directly or indirectly, any shares of capital stock of the
Company or warrants or rights to acquire such capital stock.





17




--------------------------------------------------------------------------------







Section 3.15

Reservation of Shares.  So long as any of the Notes or Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized and reserved solely for the purpose of issuance of the Conversion
Shares and the Warrant Shares, one hundred ten percent (110%) of the aggregate
number of shares of Common Stock needed to provide for the issuance of the
Conversion Shares and one hundred percent (100%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Warrant Shares,
free and clear of any preemptive rights.

Section 3.16

[Intentionally Omitted]  

Section 3.17

[Intentionally Omitted].

Section 3.18

Form SB-2 Eligibility.  The Company currently meets the "registrant eligibility"
and transaction requirements set forth in the general instructions to Form SB-2
applicable to "resale" registrations on Form SB-2 and the Company shall file all
reports required to be filed by the Company with the Commission in a timely
manner.

Section 3.19

May 2006 Notes.  

(a)

Except as set forth in Section 3.19(b) hereof, from and after 180 days after the
Closing Date hereof, the Company shall not offer to use its shares of its
capital stock to repay any amount of principal or interest outstanding on those
certain 8% Senior Secured Convertible Debentures issued on May 26, 2006 (the
“May 2006 Notes”), subject to the May 2006 Notes’ holders right to convert into
shares of the Company’s Common Stock the amounts owed to them under such notes.
 

(b)

The Company may use shares of its capital stock to repay any amount of principal
or interest outstanding on the May 2006 Notes following the Closing Date and
prior to the end of the period identified in the subsection (a) above; provided
that, it shall not issue any such shares at a price, including any discount
required under the terms of the May 2006 Notes, below $.075 per share; and
further provided, that in the event that the Company does not complete the
Additional Note and Warrant Financing in the amount of $5 million on or before
September 30, 2007, then the above restriction relating to the effective per
share rate of payment shall not apply with respect to the liquidating payment on
the May 2006 Notes that is due on November 1, 2007.

Section 3.20

Subsequent Financings.  

(a)

For a period of one (1) year following the Closing Date, the Company covenants
and agrees to promptly notify (in no event later than five (5) days after making
or receiving an applicable offer) in writing (a "Rights Notice") each Purchaser
of the terms and conditions of any proposed private offer or sale to, or
exchange with (or other type of distribution to) any third party (a “Subsequent
Financing”), of Common Stock or any debt or equity securities convertible,
exercisable or exchangeable into Common Stock; provided, however, prior to
delivering a Rights Notice to each Purchaser, the Company shall first deliver to
each Purchaser a written notice of the Company’s intention to effect a
Subsequent Financing (“Pre-Notice”) within three (3) Trading Days of making or
receiving an applicable offer, which Pre-Notice shall ask such Purchaser if it
wants to review the details of such financing.  Each Purchaser must notify the
Company within three (3) Trading Days of receipt of the Pre-Notice that such
Purchaser elects to review the details of such financing (“Pre-Notice
Acceptance”).  Upon the Company’s receipt of a Pre-Notice Acceptance, and only
upon the Company’s receipt of a Pre-Notice Acceptance, the Company shall
promptly, but no later than two (2) Trading Days after such receipt, deliver a
Rights Notice to such Purchaser.  The Rights Notice shall describe, in
reasonable detail, the proposed Subsequent Financing, the names and investment
amounts of all investors participating in the Subsequent Financing, the proposed
closing date of the Subsequent Financing, which shall be within twenty (20)
calendar days from the date of the Rights Notice, and all of the terms and
conditions thereof and proposed definitive documentation to be entered into in
connection therewith.  The Rights Notice shall provide each Purchaser an option
(the “Rights Option”) during the five (5) Trading Days following delivery of the
Rights Notice (the “Option Period”) to inform the Company whether such Purchaser
will purchase up to its pro rata portion of all or a portion of the securities
being offered in such Subsequent Financing on the same, absolute terms and
conditions as contemplated by such Subsequent Financing.  For the avoidance of
doubt, the Purchasers may elect to participate in up to 100% of the Subsequent
Financing.  If any Purchaser elects not to participate in such Subsequent
Financing, the other Purchasers may participate on a pro-rata basis so long as





18




--------------------------------------------------------------------------------







such participation in the aggregate does not exceed the aggregate Purchase Price
of all Purchasers hereunder.  For purposes of this Section, all references to
“pro rata” means, for any Purchaser electing to participate in such Subsequent
Financing, the percentage obtained by dividing (x) the principal amount of the
Notes purchased by such Purchaser at the Closing by (y) the total principal
amount of all of the Notes purchased by all of the participating Purchasers at
the Closing.  Delivery of any Rights Notice constitutes a representation and
warranty by the Company that there are no other material terms and conditions,
arrangements, agreements or otherwise except for those disclosed in the Rights
Notice, to provide additional compensation to any party participating in any
proposed Subsequent Financing, including, but not limited to, additional
compensation based on changes in the Purchase Price or any type of reset or
adjustment of a purchase or conversion price or to issue additional securities
at any time after the closing date of a Subsequent Financing.  If the Company
does not receive notice of exercise of the Rights Option from the Purchasers
within the Option Period, the Company shall have the right to close the
Subsequent Financing on the scheduled closing date with a third party; provided
that all of the material terms and conditions of the closing are the same as
those provided to the Purchasers in the Rights Notice.  If the closing of the
proposed Subsequent Financing does not occur within five (5) Trading Days of
that date, any closing of the contemplated Subsequent Financing or any other
Subsequent Financing shall be subject to all of the provisions of this
Section 3.20(a), including, without limitation, the delivery of a new Rights
Notice.  The provisions of this Section 3.20(a) shall not apply to issuances of
securities in a Permitted Financing.   For purposes of this Section 3.20, the
term “Purchaser” shall include any purchaser of Additional Notes and Warrants in
the Additional Note and Warrant Financing.

(b)

For purposes of this Agreement, a Permitted Financing (as defined hereinafter)
shall not be considered a Subsequent Financing.  A "Permitted Financing" shall
mean (i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement (so
long as the conversion or exercise price of such securities is not lowered to a
price below $.075 per share, and so long as the number of shares of Common Stock
underlying such securities is not otherwise increased), (iii) securities issued
in connection with bona fide strategic license agreements or other partnering
arrangements (whether or not existing as of the date hereof) with a third party
(whether or not affiliated with the Company as of the date hereof)  so long as
such issuances are not for the sole purpose of raising capital, (iv) Common
Stock issued or the issuance or grants of options to purchase Common Stock
pursuant to the Company’s stock option plans and employee stock purchase plans
or non-employee directors stock option or purchase plans, in each case approved
by the Company’s Board of Directors; provided that, the aggregate amount of
Common Stock and Common Stock underlying options issued pursuant to such plans
shall not exceed ten percent (10%) of the total amount of Common Stock then
issued and outstanding, (v) any warrants issued to the placement agent and its
designees for the transactions contemplated by the Purchase Agreement,
(vi) securities issued for services provided to the Company by public or
investor relations firms and approved by the Company’s Board of Directors
(vii) securities issued pursuant to the Additional Note and Warrant Financing
and securities issuable upon the conversion or exercise of such securities
issued pursuant to the Additional Note and Warrant Financing and (viii) the
Designee Warrants (as defined below in Section 3.21).

Section 3.21

Board Seats.

(a)

Subject to the provisions of this Section 3.21, from the Closing Date and until
such time as Vicis's fully diluted ownership of the Company, is less than 10%,
Vicis shall be entitled to designate one member of the Company’s Board of
Directors pursuant to the procedures in subsection (b) below; provided that, in
the event that the number of directors on the Company’s Board of Directors is
greater than five (5), Vicis shall have the right to designate the number of
members of the Company’s Board of Directors equal to the product of Vicis’s
fully diluted ownership of the Company multiplied by the total number of
directors of the Company, rounded up.  By way of example, if the Board of
Directors is expanded to six (6) members and Vicis’s fully diluted ownership of
the Company is 25%, then Vicis would be entitled to designate 2 members of the
Company’s Board of Directors.  Each person designated by Vicis is hereinafter
referred to as a ”Designee” and collectively, the “Designees”.  The Company
covenants that it will increase the size of the board of directors and take such
other action at any such time as necessary to comply with the requirements
imposed upon it under this subsection.





19




--------------------------------------------------------------------------------










(b)

Beginning with the 2008 Annual Meeting of the Stockholders of the Company, at
each Annual Meeting of the Stockholders of the Company, the number of Designees
to which Vicis is entitled under subsection (a) above will be nominated for
inclusion in management slate of directors. Prior thereto, Vicis will advise the
Company in writing of the identity of each such Designee, who shall be a natural
person, and the Board shall have the opportunity to accept or reject such
Designee, in its discretion to be reasonably exercised, provided that, the
Company shall not be obligated to nominate a Designee if (i) the nomination of
such Designee would  violate rules, regulations or other standards of the
Commission or the Trading Market, (ii) the Designee is affiliated with a
competitor of the Company, or (iii) the Designee does not meet the Company’s
written director qualification standards. Until such time as the Company shall
hold its 2008 Annual Meeting of the Stockholders, Vicis shall have the right to
appoint one observer to the Board’s meetings.  All Designees elected by
stockholders of the Company shall be appointed to the standing committees of the
Board of Directors.

(c)

In the event that (i) the Board shall fail to nominate and recommend that any
Designee be elected by the Company’s stockholders or (ii) a Designee elected by
the stockholders of the Company is not appointed to all standing committees of
the Board of Directors, for any reason for any reason other than (x) the
nomination or appointment of such Designee would violate rules, regulations or
other standards of the Commission or the Trading Market, (y) the Designee is
affiliated with a competitor of the Company, or (z) the Designee does not meet
the Company’s written director qualification standards, then for each Designee
not so nominated and recommended for election or appointed to a standing
committee of the Board of Directors, the Company shall issue to the Purchaser,
as liquidated damages and not as a penalty, a five-year warrant to purchase
5,000,000 shares of Common Stock at an exercise price of $.01 and otherwise with
such terms contained in, and in substantially the form of, the Series A Warrants
(the “Designee Warrants”).

(d)

At such time that Vicis's fully diluted ownership of the Company is less than
10%, Vicis shall request that all Designees immediately resign their positions
with the Company.

(e)

The rights granted under this Section 3.21 may not be assigned to any subsequent
holder of the Notes

Section 3.22

Additional Affirmative Covenants.  The Company hereby covenants and agrees, so
long as any Note remains outstanding, as follows:

(a)

Maintenance of Corporate Existence.  The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business.

(b)

Maintenance of Office.  The Company will maintain its principal office at the
address of the Company set forth in Section 7.4 of this Agreement where notices,
presentments and demands in respect of this Agreement and any of the Securities
may be made upon the Company, until such time as the Company shall notify the
holders of the Securities in writing, at least thirty (30) days prior thereto,
of any change of location of such office.

(c)

Maintenance of Properties.  The Company shall and shall cause its Subsidiaries
to, keep each of its properties necessary to the conduct of its business in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time make all needful and proper repairs, renewals, replacements,
additions and improvements thereto; and the Company shall and shall its
Subsidiaries to at all times comply with each material provision of all leases
to which it is a party or under which it occupies property.





20




--------------------------------------------------------------------------------










(d)

Payment of Taxes.  The Company shall and shall cause its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its Subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its Subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Securities, and provided, further, that the Company or its
Subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any lien which
may have attached as security therefor.  

(e)

Payment of Indebtedness.  The Company shall and shall cause its Subsidiaries to
pay or cause to be paid all Indebtedness incident to the operations of the
Company or its Subsidiaries (including, without limitation, claims or demands of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien (except for Permitted Liens
(defined below)) upon the assets or property of the Company or its Subsidiaries.

(f)

Payment of the Notes.  The Company shall pay the principal of and interest on
the Notes in the time, the manner and the form provided therein, except to the
extent converted into Common Stock in accordance with their terms.

(g)

Maintenance of Insurance.  The Company shall and shall cause its Subsidiaries
to, keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by theft, fire, explosion
and other risks customarily insured against by companies in the line of business
of the Company or its Subsidiaries, in amounts sufficient to prevent the Company
and its Subsidiaries from becoming a co-insurer of the property insured; and the
Company shall and shall cause its Subsidiaries to maintain, with financially
sound and reputable insurers, insurance against other hazards and risks and
liability to persons and property to the extent and in the manner customary for
companies in similar businesses similarly situated or as may be required by law,
including, without limitation, general liability, fire and business interruption
insurance, and product liability insurance as may be required pursuant to any
license agreement to which the Company or its Subsidiaries is a party or by
which it is bound.

(h)

Notice of Adverse Change.  The Company shall promptly give notice to all holders
of any Securities (but in any event within seven (7) days) after becoming aware
of the existence of any condition or event which constitutes, or the occurrence
of, any of the following:

(i)

any Event of Default (as hereinafter defined);

(ii)

any other event of noncompliance by the Company or its Subsidiaries under this
Agreement;

(iii)

the institution or threatening of institution of an action, suit or proceeding
against the Company or any Subsidiaries before any court, administrative agency
or arbitrator, including, without limitation, any action of a foreign government
or instrumentality, which, if adversely decided, could materially adversely
affect the business, prospects, properties, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole whether or not
arising in the ordinary course of business; or





21




--------------------------------------------------------------------------------










(iv)

any information relating to the Company or any subsidiary which could reasonably
be expected to materially and adversely affect (A) the assets, property,
business or condition (financial or otherwise) of the Company, to the extent
that applicable provisions of the Exchange Act, Securities Act or rules or
regulations of a Trading Market would require disclosure of such information, or
(B) its ability to perform the terms of this Agreement.  

Any notice given under this Section 3.22(h) shall specify the nature and period
of existence of the condition, event, information, development or circumstance,
the anticipated effect thereof and what actions the Company has taken and/or
proposes to take with respect thereto.

(i)

Compliance With Agreements.  The Company shall and shall cause its Subsidiaries
to comply in all material respects, with the terms and conditions of all
material agreements, commitments or instruments to which the Company or any of
its Subsidiaries is a party or by which it or they may be bound.

(j)

Protection of Licenses, etc.  The Company shall, and shall cause its
Subsidiaries to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or a Subsidiaries is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them and shall keep duplicate copies of any licenses, trademarks,
service marks or patents owned or used by it, if any, at a secure place selected
by the Company.

(k)

Further Assurances.  From time to time the Company shall execute and deliver to
the Purchasers and the Purchasers shall execute and deliver to the Company such
other instruments, certificates, agreements and documents and take such other
action and do all other things as may be reasonably requested by the other party
in order to implement or effectuate the terms and provisions of this Agreement
and any of the Securities.

Section 3.23

Additional Negative Covenants.   The Company hereby covenants and agrees, so
long as any Note remains outstanding, it will not (and not allow any of its
Subsidiaries to), directly or indirectly, without the prior written consent of
the Majority Holders, as follows:

(a)

Reclassification.  Effect any reclassification of the Common Stock.

(b)

Liens.  Except as otherwise provided in this Agreement, create, incur, assume or
permit to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance, or any interest or title of any vendor, lessor, lender or other
secured party to or of the Company or any subsidiary under any conditional sale
or other title retention agreement or any capital lease, upon or with respect to
any property or asset of the Company or any Subsidiary (each a "Lien" and
collectively, "Liens"), except that the foregoing restrictions shall not apply
to:

(i)

liens for taxes, assessments and other governmental charges, if payment thereof
shall not at the time be required to be made, and provided such reserve as shall
be required by generally accepted accounting principles consistently applied
shall have been made therefor;

(ii)

liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;

(iii)

liens securing indebtedness of the Company or any subsidiaries which is in an
aggregate principal amount not exceeding $500,000 and which liens are
subordinate to liens on the same assets held by the Purchasers; provided that,
the foregoing amount may be increased to $1,000,000 in the event that the
Company does not, within one hundred fifty (150) days following the Closing
Date, issue Notes and Additional Notes with an aggregate principal amount of
$12,500,000;





22




--------------------------------------------------------------------------------







(iv)

statutory liens of landlords, statutory liens of banks and rights of set-off,
and other liens imposed by law, in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that are being contested in good faith by appropriate proceedings, so long
as such reserves or other appropriate provisions, if any, as shall be required
by generally accepted accounting principles shall have been made for any such
contested amounts;

(v)

liens incurred or deposits made in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(vi)

any attachment or judgment lien not constituting an Event of Default;

(vii)

easements, rights-of-way, restrictions, encroachments, and other minor defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of the Company or
any of its subsidiaries;

(viii)

any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

(ix)

liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(x)

any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(xi)

liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries; and

(xii)

the replacement, extension or renewal of any lien permitted by this
Section 3.23(b) upon or in the same property theretofore subject or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the indebtedness secured thereby.

All of the Foregoing Liens described in subsections (i) – (xii) above shall be
referred to as "Permitted Liens".

(c)

Indebtedness.  Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:

(i)

any Indebtedness or the incurring, creating or assumption of any Indebtedness
secured by liens permitted by the provisions of Section 3.23(b) above;

(ii)

the endorsement of instruments for the purpose of deposit or collection in the
ordinary course of business;

(iii)

Indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $500,000 and is
subordinate to the Indebtedness under this Agreement; provided that, the
foregoing amount may be increased to $1,000,000 in the event that the Company
does not, within one hundred fifty (150) days following the Closing Date, issue
Notes and Additional Notes with an aggregate principal amount of $12,500,000;





23




--------------------------------------------------------------------------------







(iv)

Indebtedness under the Notes or disclosed in the Commission Documents filed
prior to the date hereof and otherwise existing on the date hereof;

(v)

Indebtedness relating to contingent obligations of the Company and its
Subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
Subsidiaries;

(vi)

Indebtedness relating to loans from the Company to its Subsidiaries;

(vii)

Indebtedness relating to capital leases in an amount not to exceed $500,000;

(viii)

accounts or notes payable arising out of the purchase of merchandise or services
in the ordinary course of business; or

(ix)

Indebtedness (if any) expressly permitted by, and in accordance with, the terms
and conditions of this Agreement.

(d)

Liquidation or Sale.  Sell, transfer, lease or otherwise dispose of 50% or more
of its consolidated assets (as shown on the most recent financial statements of
the Company or a Subsidiary, as the case may be) in any single transaction or
series of related transactions (other than the sale of inventory in the ordinary
course of business), or liquidate, dissolve, recapitalize or reorganize in any
form of transaction, or acquire all or substantially all of the capital stock or
assets of another business or entity to the extent not otherwise permitted by
this Agreement.

(e)

Change of Control Transaction.  Enter into a Change in Control Transaction with
out the consent of the Majority Holders. For purposes of this Agreement, "Change
in Control Transaction" means, except with respect to acquisitions by the
Company in the normal course of business, the occurrence of (i) an acquisition
by an individual or legal entity or "group" (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of in excess of fifty percent (50%) of the voting securities of the
Company (except that the acquisition of voting securities by the Purchasers
shall not constitute a Change of Control Transaction for purposes hereof),
(ii) the merger or consolidation of the Company or any subsidiary of the Company
in one or a series of related transactions with or into another entity (except
in connection with a merger involving the Company solely for the purpose, and
with the sole effect, of reorganizing the Company under the laws of another
jurisdiction; provided that the certificate of incorporation and bylaws (or
similar charter or organizational documents) of the surviving entity are
substantively identical to those of the Company and do not otherwise adversely
impair the rights of the Purchasers), or (iii) the execution by the Company of
an agreement to which the Company is a party or by which it is bound, providing
for any of the events set forth above in (i) or (ii).

(f)

Loans and Advances.  Except for loans and advances outstanding as of the Closing
Date and for travel and other business expenses advanced to employees in the
ordintary course of business, directly or indirectly, make any advance or loan
to, or guarantee any obligation of, any Person, except for intercompany loans or
advances and those provided for in this Agreement.

(g)

Transactions with Affiliates.

(i)

Make any intercompany transfers of monies or other assets in any single
transaction or series of transactions, except as otherwise permitted in this
Agreement.

(ii)

Engage in any transaction with any of the officers, directors, employees or
affiliates of the Company or of its subsidiaries, except on terms no less
favorable to the Company or the subsidiary as could be obtained in an arm's
length transaction, except for employment agreements and other compensation
arrangements with employees, service providers and directors made in the
ordinary course of the Company’s business.





24




--------------------------------------------------------------------------------







(iii)

Divert (or permit anyone to divert) any business or opportunity of the Company
or subsidiary to any other corporate or business entity.

(h)

Other Business.  Enter into or engage, directly or indirectly, in any business
other than the business currently conducted or proposed to be conducted as of
the date of this Agreement by the Company or any Subsidiary.

(i)

Investments.  Make any investments in, or purchase any stock, option, warrant,
or other security or evidence of Indebtedness of, any Person (exclusive of any
subsidiary), other than obligations of the United States Government or
certificates of deposit or other instruments maturing within one year from the
date of purchase from financial institutions with capital in excess of $50
million; provided that the Company may make investments not to exceed $1,00,000
outside of the foregoing requirements; and further provided that, the Company
may acquire or invest in entities that are engaged in businesses substantially
related to the businesses operated by the Company at the Closing Date.

(j)

Registration Statements.  Without the consent of the Majority Holders, file any
registration statement with the Commission until the earlier of: (i) 60 Trading
Days following the date that a registration statement or registration statements
registering all the Securities is declared effective by the Commission; and (ii)
the date the Securities are saleable under Rule 144(k) under the Securities Act;
provided that this Section shall not prohibit the Company from filing a post
effective amendment to registration statements that was declared effective prior
to the date hereof or to a registration statement filed with the Commission on
Forms S-4 or S-8.

For purposes of this Article III, the term "Subsidiary" shall be deemed to
include and subsidiary of the Company acquired or formed after the date hereof.

ARTICLE IV

CONDITIONS

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities.  The obligation hereunder of the Company to close and issue and sell
the Securities to the Purchasers at the Closing is subject to the satisfaction
or waiver, at or before the Closing of the conditions set forth below.  These
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion.

(a)

Accuracy of the Purchasers’ Representations and Warranties.  The representations
and warranties of each Purchaser shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Purchasers.  Each Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase Price; Surrender of Bridge Note.  The Company shall have
received from each Purchaser the Purchase Price set forth opposite the name of
such Purchaser on Schedule A hereto, and, in connection therewith, Vicis shall
have surrendered for cancellation the Bridge Note.





25




--------------------------------------------------------------------------------







(e)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Purchasers and, with respect to the Escrow
Agreement, the escrow agent, to the Company.

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities.  The obligation hereunder of the Purchasers to purchase
the Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below.  These conditions are for the Purchasers’ sole
benefit and may be waived by the Purchasers at any time in their sole
discretion.

(a)

Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c)

No Suspension, Etc.  Trading in the Common Stock shall not have been suspended
by the Commission or the OTC Bulletin Board (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
("Bloomberg") shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities, nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity or crisis of such magnitude in its effect on,
or any material adverse change in any financial market which, in each case, in
the judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Opinion of Counsel.  The Purchasers shall have received an opinion of counsel to
the Company, dated the date of the Closing, substantially in the form of Exhibit
H hereto, with such exceptions and limitations as shall be reasonably acceptable
to counsel to the Purchasers.

(g)

Notes and Warrants.  At or prior to the Closing Date, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request) and the Warrants (in such denominations as each Purchaser may
request).





26




--------------------------------------------------------------------------------










(h)

Secretary's Certificate.  The Company shall have delivered to the Purchasers a
secretary's certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Board of Directors approving the transactions contemplated
hereby, (ii) the Certificate, (iii) the Bylaws, each as in effect at the
Closing, and (iv) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.

(i)

Officer's Certificate.  On the Closing Date, the Company shall have delivered to
the Purchasers a certificate signed by an executive officer on behalf of the
Company, dated as of the Closing Date, confirming the accuracy of the Company's
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (b)-(e) and (l) of this Section 4.2 as of the Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 4.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).

(j)

Registration Rights Agreement.  As of the Closing Date, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.

(k)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit G attached hereto, shall have been delivered to the
Company’s transfer agent.

(l)

Escrow Agreement.  At the Closing, the Company and the escrow agent shall have
executed and delivered the Escrow Agreement to each Purchaser.

(m)

Security Documents.  At the Closing, Company or its Subsidiaries, as applicable,
shall have executed and delivered the Security Agreement.

(n)

UCC Financing Statements.  The Company shall have filed all UCC financing
statements in form and substance satisfactory to the Purchasers at the
appropriate offices.

(o)

Repayment of May 2006 Notes.  The Company shall have repaid the May 2006 Notes
in an amount sufficient to have caused the security interest on the Company’s
intellectual property and other assets securing the obligations of the Company
under the May 2006 Notes to be terminated.

(p)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the Closing Date.

ARTICLE V

CERTIFICATE LEGEND

Section 5.1

Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or "blue sky"
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR AMBIENT CORPORATION SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.





27




--------------------------------------------------------------------------------







The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, to issue certificates, registered in the name of each
Purchaser or its respective nominee(s), for the Conversion Shares and the
Warrant Shares in such amounts as specified from time to time by each Purchaser
to the Company upon conversion of the Notes or exercise of the Warrants in the
form of Exhibit G attached hereto (the “Irrevocable Transfer Agent
Instructions”).  Prior to registration of the Conversion Shares and the Warrant
Shares under the Securities Act, all such certificates shall bear the
restrictive legend specified in this Section 5.1. Certificates evidencing the
Conversion Shares and Warrant Shares shall not contain any legend (including the
legend set forth in Section 5.1 hereof), (i) while a registration statement
(including the Registration Statement) covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such
Conversion Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Conversion Shares or Warrant Shares are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission).  The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the effective date
of a registration statement covering such Conversions Shares or Warrant Shares,
if required by the Company’s transfer agent, to effect the removal of the legend
hereunder.  If all or any portion of a Note or Warrant is exercised at a time
when there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversions Shares and Warrant
Shares, as the case may be, shall be issued free of all legends.  The Company
agrees that following the effective date of the registration statement covering
Conversion Shares or Warrant Shares or at such time as such legend is no longer
required under this Section 5.1, it will, no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such date, the “Delivery Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive and other legends.  The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section. Whenever a certificate representing the Conversion Shares
or Warrant Shares is required to be issued to a Purchaser without a legend, in
lieu of delivering physical certificates representing the Conversion Shares or
Warrant Shares, provided the Company's transfer agent is participating in the
Depository Trust Company ("DTC") Fast Automated Securities Transfer program, the
Company shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser's Prime Broker with DTC through its
Deposit Withdrawal Agent Commission ("DWAC") system (to the extent not
inconsistent with any provisions of this Agreement).  

Section 5.2

Liquidated Damages.  The Company understands that a delay in the delivery of
unlegended certificates for the Conversion Shares or the Warrant Shares as set
forth in Section 5.1 hereof beyond the Delivery Date could result in economic
loss to a Purchaser.  If the Company fails to deliver to a Purchaser such shares
via DWAC or a certificate or certificates pursuant to this Section hereunder by
the second Trading Day following the Delivery Date, the Company shall pay to
such Purchaser, in cash, $10,000 per Trading Day for each Trading Day after the
Delivery Date until such certificate is delivered (which amount shall be paid as
liquidated damages and not as a penalty).  Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

Section 5.3

Sales by Purchasers.  Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 5.1 is predicated upon the
Company’s reliance that the Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.





28




--------------------------------------------------------------------------------










ARTICLE VI

INDEMNIFICATION

Section 6.1

Company Indemnity.  The Company agrees to indemnify and hold harmless the
Purchasers (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by the
Purchasers as a result of (a) any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein as such are
incurred, except to the extent that such amounts result from the Purchasers’
failure to perform any covenant or agreement contained in this Agreement or the
Purchaser's illegal or willful misconduct, gross negligence, misrepresentations,
recklessness or bad faith (in each case, as determined by a non-appealable
judgment to such effect or a judgment not appealed in the requisite time period)
in performing its obligations under this Agreement or (b) any action instituted
against a Purchaser, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  

Section 6.2

Indemnification Procedure.  Any party entitled to indemnification under this
Article VI (an "indemnified party") will give written notice to the indemnifying
party of any matter giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article VI except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any such action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim.  In any event, unless and
until the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party's costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense (but not control) with counsel of its choice at its
sole cost and expense.  The indemnifying party shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the indemnified party's prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this Article VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition





29




--------------------------------------------------------------------------------







to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.  No indemnifying party will be liable to
the indemnified party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to the indemnified
party’s breach of any of the representations, warranties or covenants made by
such party in this Agreement or in the other Transaction Documents.

ARTICLE VII

MISCELLANEOUS

Section 7.1

Fees and Expenses.  The Company shall bear its own expenses and legal fees
incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement, and without
requiring any documentation therefor, the Company will reimburse Vicis $50,000
for all fees and expenses incurred by it with respect to the negotiation,
execution and consummation of the transactions contemplated by this Agreement
and the transactions contemplated hereby and due diligence conducted in
connection therewith, including the fees and disbursements of counsel and
auditors for Vicis.  Such reimbursement shall be paid on the Closing Date by the
Purchaser deducting such $50,000 from the Purchase Price.  The Company shall pay
all reasonable fees and expenses incurred by the Purchasers in connection with
the enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys' fees and expenses.
     

Section 7.2

Specific Performance; Consent to Jurisdiction; Venue.  

(a)

The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b)

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York County, New
York, and the parties irrevocably waive any right to raise forum non conveniens
or any other argument that New York is not the proper venue.  The parties
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York.  The Company and each Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 7.2 shall affect or limit any right to
serve process in any other manner permitted by law.  The Company agrees to pay
all costs and expenses of enforcement of the Transaction Documents, including,
without limitation, reasonable attorneys' fees and expenses.  The parties hereby
waive all rights to a trial by jury.

Section 7.3

Entire Agreement; Amendment.  This Agreement and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the other Transaction Documents, neither the Company nor any Purchaser make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein.  No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and Majority Holders.  Any amendment or waiver effected in accordance
with this Section 7.3 shall be binding upon each Purchaser (and their permitted
assigns) and the Company.  





30




--------------------------------------------------------------------------------










Section 7.4

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the third business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
 The addresses for such communications shall be:

If to the Company:

Ambient Corporation  

79 Chapel Street                      

Newton, Massachusetts 02458  

Attention: Chief Executive Officer

Tel. No.: (617) 332-0004

Fax No.: (617) 663-6191

with copies (which copies

shall not constitute notice

to the Company) to:

  

Aboudi & Brounstein Law Offices

3 Gavish Street

Kfar Saba Ind. Zone 44641 Israel

Attention: Mr. David Aboudi

Tel No.: +972-9-764-4833

Fax No.: +972-9-764-4834




If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:




Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste

Tel. No.: (212) 715-9100

Fax No.: (212) 715-8000

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 7.4.

Section 7.5

Waivers.  No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

Section 7.6

Headings.  The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.





31




--------------------------------------------------------------------------------










Section 7.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  After the Closing, the
assignment by a party to this Agreement of any rights hereunder shall not affect
the obligations of such party under this Agreement.  Subject to Section 5.1
hereof, the Purchasers may assign the Securities and its rights under this
Agreement and the other Transaction Documents and any other rights hereto and
thereto without the consent of the Company.

Section 7.8

No Third Party Beneficiaries.  Except as contemplated by Article VI hereof, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

Section 7.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 7.10

Survival.  The representations and warranties of the Company and the Purchasers
shall survive the execution and delivery hereof and the Closing hereunder.

Section 7.11

Counterparts.  This Agreement may be executed in any number of counterparts
(including those delivered by facsimile or other electronic means), all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties hereto, it being understood that all parties need not sign the
same counterpart.  

Section 7.12

[Intentionally Omitted]

Section 7.13

Severability.  The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Section 7.14

Further Assurances.  From and after the date of this Agreement, upon the request
of the Purchasers or the Company, the Company and each Purchaser shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement and the other Transaction Documents.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





32




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

AMBIENT CORPORATION

 

By:

 

Name:

 

Title:  

 

 

 

PURCHASER:

 

VICIS CAPITAL MASTER FUND,

 

a sub-trust of Vicis Capital Series Master Trust

 

By: Vicis Capital LLC

 

By:

 

Name:

 

Title:











33




--------------------------------------------------------------------------------







EXHIBIT A

LIST OF PURCHASERS




Purchaser Name and Address

Purchase Price

Principal Amount of Note Acquired

Shares Underlying Series A Warrants Acquired

Shares Underlying Series B Warrants Acquired

Vicis Capital Master Fund

Tower 56, Suite 700

126 E. 56th Street, 7th Floor

New York, NY 10022

Phone:  (212) 909-4600

Fax:  (212) 909-4601

Attn: Shad Stastney

7,500,000*

$7,500,000

50,000,000

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      




* Wire amount shall be $3,396,520.54, which consists of the $7,500,000 purchase
price less the sum of $4,000,000 (Bridge Note surrendered), $53,479.46 (Bridge
Note Interest amount at July 31, 2007 rolled into Note), and $50,000 (fee owed
to Vicis pursuant to Section 7.1).





1




--------------------------------------------------------------------------------







EXHIBIT B

FORM OF NOTE





1




--------------------------------------------------------------------------------







EXHIBIT C-1

FORM OF SERIES A WARRANT





2




--------------------------------------------------------------------------------







EXHIBIT C-2

FORM OF SERIES B WARRANT





3




--------------------------------------------------------------------------------







EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT





4




--------------------------------------------------------------------------------







EXHIBIT E

FORM OF SECURITY AGREEMENT





5




--------------------------------------------------------------------------------







EXHIBIT F

FORM OF ESCROW AGREEMENT











6




--------------------------------------------------------------------------------







EXHIBIT G

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS




AMBIENT CORPORATION

as of July __, 2007

[Name and address of Transfer Agent]

Attn:  _____________




Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of July __, 2007, by and among Ambient Corporation, a
Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company is issuing to the
Purchasers secured convertible promissory notes (the “Notes”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”).  This letter shall serve as our irrevocable
authorization and direction to you (provided that you are the transfer agent of
the Company at such time) to issue shares of Common Stock upon conversion of the
Notes (the “Conversion Shares”) and exercise of the Warrants (the “Warrant
Shares”) to or upon the order of a Purchaser from time to time upon
(i) surrender to you of a properly completed and duly executed Conversion Notice
or Exercise Notice, as the case may be, in the form attached hereto as Exhibit I
and Exhibit II, respectively, (ii) in the case of the conversion of Notes, a
copy of the Note (with the original delivered to the Company) representing the
Notes being converted or, in the case of Warrants being exercised, a copy of the
Warrants (with the original Warrants delivered to the Company) being exercised
(or, in each case, an indemnification undertaking with respect to such Notes or
the Warrants in the case of their loss, theft or destruction), and
(iii) delivery of a treasury order or other appropriate order duly executed by a
duly authorized officer of the Company.  So long as you have previously received
written confirmation from counsel to the Company that a registration statement
covering resales of the Conversion Shares or Warrant Shares, as applicable, has
been declared effective by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and no subsequent
notice by the Company or its counsel of the suspension or termination of its
effectiveness, then certificates representing the Conversion Shares and the
Warrant Shares, as the case may be, shall not bear any legend restricting
transfer of the Conversion Shares and the Warrant Shares, as the case may be,
thereby and should not be subject to any stop-transfer restriction.  Provided,
however, that if you have not previously received written confirmation from
counsel to the Company that a registration statement covering resales of the
Conversion Shares or Warrant Shares, as applicable, has been declared effective
by the SEC under the 1933 Act, then the certificates for the Conversion Shares
and the Warrant Shares shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
AMBIENT CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current.





7




--------------------------------------------------------------------------------







A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit III.

Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at ___________.

Very truly yours,

 

AMBIENT CORPORATION

 

By:

 

Name:

 

Title:  







ACKNOWLEDGED AND AGREED:

 

[TRANSFER AGENT]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 








8




--------------------------------------------------------------------------------







EXHIBIT I

AMBIENT CORPORATION

CONVERSION NOTICE

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into shares of Common Stock of
AMBIENT CORPORATION (the “Maker”) according to the conditions hereof, as of the
date written below.

Date of Conversion _________________________________________________________

Applicable Conversion Price __________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________




Signature___________________________________________________________________

[Name]

Address:__________________________________________________________________

_______________________________________________________________________














9




--------------------------------------------------------------------------------







EXHIBIT II

FORM OF EXERCISE NOTICE

EXERCISE FORM

AMBIENT CORPORATION

The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of Ambient
Corporation covered by the within Warrant.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________




The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

The undersigned intends that payment of the Warrant Price shall be made as
(check one):    

Cash Exercise_______  

Cashless Exercise_______

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.   

If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________.   Ambient
Corporation shall pay a cash adjustment in respect of the fractional portion of
the product of the calculation set forth below in an amount equal to the product
of the fractional portion of such product and the Per Share Market Value on the
date of exercise, which product is ____________.

X = Y - (A)(Y)

      B




Where:




The number of shares of Common Stock to be issued to the Holder
__________________(“X”).




The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).




The Warrant Price ______________ (“A”).




The Per Share Market Value of one share of Common Stock  _______________________
(“B”).





10




--------------------------------------------------------------------------------










ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




PARTIAL ASSIGNMENT




FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ Warrant Shares evidenced by
the within Warrant together with all rights therein, and does irrevocably
constitute and appoint ___________________, attorney, to transfer that part of
the said Warrant on the books of the within named corporation.




Dated: _________________

Signature

___________________________




Address

_____________________

_____________________




FOR USE BY THE ISSUER ONLY:




This Warrant No. W-___ canceled (or transferred or exchanged) this _____ day of
___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.





11




--------------------------------------------------------------------------------







EXHIBIT III

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

[Name and address of Transfer Agent]

Attn:  _____________




Re:

Ambient Corporation

Ladies and Gentlemen:

We are special counsel to Ambient Corporation, a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Purchase Agreement”), dated as of July __,
2007, by and among the Company and the purchasers named therein (collectively,
the “Purchasers”) pursuant to which the Company issued to the Purchasers secured
convertible promissory notes (the “Notes”) and warrants (the “Warrants”) to
purchase shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).  Pursuant to the Purchase Agreement, the Company has also
entered into a Registration Rights Agreement with the Purchasers (the
“Registration Rights Agreement”), dated as of July __, 2007, pursuant to which
the Company agreed, among other things, to register the Registrable Securities
(as defined in the Registration Rights Agreement), including the shares of
Common Stock issuable upon conversion of the Notes and exercise of the Warrants,
under the Securities Act of 1933, as amended (the “1933 Act”).  In connection
with the Company’s obligations under the Registration Rights Agreement, on
________________, 2006, the Company filed a Registration Statement on Form SB-2
(File No. 333-________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the resale of the Registrable
Securities which names each of the present Purchasers as a selling stockholder
thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

Very truly yours,

[COMPANY COUNSEL]

By:

 

cc:

[LIST NAMES OF PURCHASERS]





12




--------------------------------------------------------------------------------







EXHIBIT H

FORM OF OPINION

















13


